Larremore, J.,
concurred, and delivered the following opinion:—It was decided in this court in Berg v. Narragansett Steamship Co. (5 Daly, 395), that a carrier of goods is not liable for loss beyond his own route, unless by special agreement. In that case there were facts from which such an agreement might have been inferred. The entire route was expressed in the “ way bill ” and the through freight was charged.
Nothing of this kind is shown in the case at bar. No bill of lading was produced on the trial, and the copy of the address upon the. delivery receipt was a matter of description and not an agreement. I therefore concur in reversing the judgment.
Judgment reversed and new trial ordered, with costs to appellant to abide event.